Fli en

U S Dis pe LU

pis pe PiSTRIET

IN THE UNITED STATES DISTRICT COURT VISTRIC 1 GF Ma
FOR THE DISTRICT OF MARYLAND

TA
Ludi FER 94

Go
%
—

 

PARIS ARTIS, * Cli ,

Plaintiff, pro se, : Jo
V. + Civil No. PJM 18-2575

*

RECEIVABLES PERFORMANCE *
MANAGEMENT, LLC, :

Defendant. *

MEMORANDUM OPINION

 

Plaintiff Paris A. Artis, pro se,! filed this action in the Circuit Court for Prince George’s
County, Maryland against T-Mobile USA, Inc. and Receivables Performance Management, Inc.
(“RPM”). ECF No. 1.7 RPM removed the case to this Court on diversity grounds. Jd.

For the following reasons, RPM’s Motion to Dismiss for Lack of Personal Jurisdiction is
GRANTED WITHOUT PREJUDICE.

I.

The action arises out of a debt that Artis allegedly owes to T-Mobile that T-Mobile retained
RPM to collect. ECF No. 21 at §§ 1-5. Prior to suit, Artis was a customer of T-Mobile, but alleges
he “canceled his account . . . due to lousy and non-responsive service.” Jd. at § 11. Artis says he
“paid his bill in full, with due prorated reimbursement, at the time of cancellation.” /d. However,
he claims that after he canceled his account, T-Mobile “continued to send billings to [him] and

added on charges for ‘unreturned equipment.’” Jd. at § 13. According to his Amended Complaint,

 

' Though Artis is proceeding pro se in this case, RPM believes he may be a formerly licensed attorney in the State of
Maryland and the District of Columbia. ECF No. 32.

2 Artis voluntarily dismissed T-Mobile as a defendant while the case was in the Circuit Court for Prince George’s
County.
T-Mobile purportedly retained RPM to collect Artis’s debt, and RPM incorrectly informed credit
bureaus that Artis owed T-Mobile $569.00 in unpaid charges on his account. /d. at {ff 14, 15.

Artis claims that at the time of receiving the phone service, he resided in Maryland, though
his primary residence was Florida. Jd. at { 9. He concedes, however, that he departed his Maryland
residence and cancelled his service while in a Florida store. Jd. at § 7. Either shortly before or after
he cancelled the service, he moved his personal property from Maryland to his primary residence
in Florida. Jd. at § 9.° He alleges, however, that the “communications complained of were made
both in Maryland and the State of Florida,” though he does not specify which, if any,
communications were made in Maryland. /d. at {| 7.

RPM is domiciled and a registered corporation in the State of Washington. ECF No. 22-1
at 2. |

After the case came to this Court, and after the Court denied Artis’s Motion to Remand,
ECF No. 12, it granted RPM’s Motion to Dismiss, and gave Artis 30 days to file an Amended
Complaint, ECF No. 19. Artis filed an Amended Compliant, ECF No. 21, and RPM filed a Motion
to Dismiss for Lack of Jurisdiction based on the new allegations and facts pled, or in the alternative,
for Failure to State a Claim, ECF No. 22. Artis responded in Opposition, ECF No. 27, and RPM
replied, ECF No. 28. On November 15, 2019, the Court issued a Memorandum Order granting

RPM 30 days to take limited discovery of Artis in order to oppose the Court’s jurisdiction over it.

 

3In his original Complaint filed in state Court, Artis alleged that he was a resident of both Maryland and Florida at
“the time herein concerned,” and that RPM directed its actions towards him in Maryland. ECF No. 1-3 §§ 4, 9. Only
in his Amended Complaint did Artis state that he had moved to Florida and allege that communications from RPM
were sent to his address in Florida and directed to him in that State. Though failure to raise lack of personal jurisdiction
in the first responsive pleading generally means the defense is waived, when there is an amended complaint, “an
amendment to the pleadings permits the responding pleader to assert only such of those defenses which may be
presented in a motion under Rule 12 as were not available at the time of his response to the initial pleading.” Rowley
v. McMillan, 502 F.2d 1326, 1333 (4th Cir. 1974). The question, then, is whether “there were new facts or legal claims
in the new complaint that made a previously unavailable defense available.” Seidel v. Kirby, 296 F. Supp. 3d 745, 749
(D. Md. 2017). The Court finds that there were new facts in the amended complaint that made this defense available.

2
ECF No. 30. On December 27, 2019, the Court requested a status report from the Parties. ECF No.
31. In its Status Report dated January 3, 2020, RPM stated that it had not deposed Artis regarding
the issue of jurisdiction since it believes it is Artis’s burden to establish jurisdiction and that he has
not met that burden. ECF No. 32. Artis also submitted a Status Report, albeit a late one, on
February 3, 2020. ECF No. 33.

Il.

RPM has moved to dismiss the case for lack of personal jurisdiction under Fed. R. Civ. P.
12(b)(2).

“When a court's personal jurisdiction is properly challenged by a Rule 12(b)(2) motion, the
jurisdictional question thus raised is one for the judge, with the burden on the plaintiff ultimately
to prove the existence of a ground for jurisdiction by a preponderance of the evidence.” Combs v.
Bakker, 886 F.2d 673, 676 (4th Cir.1989); see also Carefirst of Md., Inc. v. Carefirst Pregnancy
Ctrs., Inc., 334 F.3d 390, 396 (4th Cir. 2003). While discovery and an evidentiary hearing are not
required to resolve a motion under Rule 12(b)(2), if the court decides not to hold an evidentiary
hearing and rule on the papers, a plaintiff need only make “a prima facie showing of a sufficient
jurisdictional basis to survive the jurisdictional challenge.” Consulting Engineers Corp. v.
Geometric Ltd., 561 F.3d 273, 276 (4th Cir.2009). Furthermore, “In deciding whether the plaintiff
has made the requisite showing, the court must take all disputed facts and reasonable inferences in
favor of the plaintiff.” Carefirst of Maryland, Inc., 334 F.3d at 396.

For “a district court to assert personal jurisdiction over a nonresident defendant, two
conditions must be satisfied: (1) the exercise of jurisdiction must be authorized under the state's
long-arm statute; and (2) the exercise of jurisdiction must comport with the due process

requirements of the Fourteenth Amendment.” Jd.
Maryland’s long-arm statute allows a district court to exercise personal jurisdiction over a
nonresident defendant if it finds that the defendant inter alia: (1) transacts any business or performs
any character of work or service in Maryland; (2) contracts to supply goods, food, services, or
manufactured products in Maryland; (3) causes tortious injury in Maryland by an act or omission
in Maryland; (4) causes tortious injury in Maryland or outside Maryland by an act or omission
outside Maryland if it regularly does or solicits business, engages in any other persistent course of
conduct in Maryland or derives substantial revenue from goods, food, services, or manufactured
products used or consumed in Maryland. Md. Code Ann., Cts. & Jud. Proc. § 6-103(b).

Under the Fourteenth Amendment, the nonresident defendant must “have certain minimum
contacts with it such that the maintenance of the suit does not offend traditional notions of fair play
and substantial justice.” Int'l Shoe Co. v. State of Wash., Office of Unemployment Comp. &
Placement, 326 U.S. 310, 316 (1945). The overarching question is whether “the defendant's
conduct and connection with the forum State are such that he should reasonably anticipate being
haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).
Because “Maryland courts have consistently held that the state's long-arm statute is coextensive
with the limits of personal jurisdiction set by the due process clause of the Constitution,” the
“statutory inquiry merges with [the] constitutional inquiry.” Carefirst of Maryland, Inc., 334 F.3d
at 396-97. Thus, “the two inquiries essentially become one” and the question is whether the
defendant’s “activities in Maryland constituted sufficient minimum contacts with Maryland such
that maintenance of suit against [defendant] in Maryland comports with the demands of due
process.” Stover v. O'Connell Assocs., Inc., 84 F.3d 132, 136 (4th Cir. 1996); see also ALS Scan,

Inc. v. Digital Service Consultants, Inc., 293 F.3d 707, 710 (4th Cir.2002).
Hl.

Artis alleges the Court has personal jurisdiction over RPM because his service agreement
with T-Mobile was based in Maryland, he is a real estate agent licensed in Maryland, RPM’s
alleged actions have impacted his business in Maryland, RPM called him at a Maryland phone
number, he travels to Maryland frequently, and RPM is engaged in a business that, by its nature,
is interstate. Because the issue is whether this Court has specific, as opposed to general, jurisdiction
over a nonresident defendant, Artis must establish RPM’s contacts are specific to him. Artis has
not alleged, and the Court finds no support for, the proposition that RPM has the “continuous and
systematic” contacts with Maryland required for establishing general personal jurisdiction under
Helicopteros Nacionales de Colombia, S.A. y. Hall, 466 U.S. 408, 415-16 (1984).

The Fourth Circuit has set out the considerations for determining whether specific
jurisdiction exists: “(1) the extent to which the defendant purposefully availed itself of the privilege
of conducting activities in the State; (2) whether the plaintiffs’ claims arise out of those activities
directed at the State; and (3) whether the exercise of personal jurisdiction would be constitutionally
reasonable.” ALS Scan, Inc., 293 F.3d at 712.

To determine whether the first element, “the extent to which the defendant purposefully
availed itself of the privilege of conducting activities in the State,” is satisfied, courts consider
such non-exclusive factors as “whether the defendant maintains offices or agents in the forum
state, whether the defendant owns property in the forum state,” “whether the defendant reached
into the forum state to solicit or initiate business,” “‘whether the defendant deliberately engaged in

99 66.

significant or long-term business activities in the forum state,” “whether the parties contractually
agreed that the law of the forum state would govern disputes,” “whether the defendant made in-

person contact with the resident of the forum in the forum state regarding the business
relationship,” “the nature, quality and extent of the parties’ communications about the business
being transacted,” and “whether the performance of contractual duties was to occur within the
forum.” Consulting Engineers Corp., 561 F.3d at 278.

Nothing Artis alleges satisfies any of these factors; instead he offers up vague assertions
that RPM is engaged in an interstate business, that the original account RPM was attempting to
collect was a Maryland account, and that RPM contacted him at a Maryland phone number. RPM,
however, argues, and Artis does not dispute, that Artis’s cause of action, if any, arose after he
moved to Florida. RPM also points out, and Artis does not dispute, that the three communications
Artis alleges were sent to him by RPM were sent to Artis’s residence in Florida.*

Courts generally accept that “where an alleged debtor is located in a jurisdiction and
receives documents from a person purporting to be a debt collector located elsewhere, and the
transmittal of those documents is claimed to have violated the Act, suits may be brought where the
debtor. . . receive[s] the communications.” Sluys v. Hand, 831 F. Supp. 321, 324 (S.D.N.Y. 1993)
(collecting cases from various Courts of Appeals that state the same); see also Chartier v. M.
Richard Epps, P.C., 2014 WL 4748629, at *10 (D. Md. Sept. 23, 2014) (finding that the defendant
availed itself of personal jurisdiction by directing debt collection activities at a Maryland resident
after finding out the individual resided in Maryland). But Artis has not alleged that he received
communications in Maryland, or that RPM thought he was a Maryland resident, or indeed that it
directed any of its activity towards him in Maryland. In fact, RPM argues, and Artis does not
challenge, that RPM’s communications were addressed and sent to Artis’s residence in Florida.

Artis claims that calls were made to a Maryland phone number. But telephone

conversations from an out-of-state defendant to a plaintiff that were received in that state do not

 

* The Court has determined that the Maryland address Artis has used throughout this proceeding is not a residential
address, but rather a business address that seemingly houses a trucking company and a U-Haul company.

6
suffice to establish the defendant’s minimum contacts with the forum state without something
more. See Ritz Camera Centers, Inc. v. Wentling Camera Shops, Inc., 982 F. Supp. 350, 354 (D.
Md. 1997) (collecting cases stating this). Notably, Artis does not allege that he received the calls
in Maryland. He merely states that the calls were made to a Maryland number which, in fact given
that cell phone numbers are assigned to operate nationwide, could well have been routed to and
received in Florida. Indeed, Artis does not dispute RPM’s assertion that he did not receive its calls
in Maryland.

The second element for determining specific jurisdiction, whether “the plaintiffs’ claims
arise out of those activities directed at the State,” requires “that the defendant's contacts with the
forum state form the basis of the suit.” Consulting Engineers Corp., 561 F.3d at 278-79. Again,
RPM’s action that forms the basis of the suit was its attempt to collect a debt from Artis, no part
of which occurred in Maryland.

The third element for determining whether to exercise specific jurisdiction, i.e. due process,
only comes into play if the first elements have been met, i.e., once the court “has determined that
a defendant has purposefully availed itself of the privilege of doing business there.” /d. at 279.
Since the Court has determined the first two elements for specific jurisdiction have not been met,
there is really no need to discuss the third element. That said, however, the Court is satisfied that,
in view of Artis’s sparse allegations, any exercise of personal jurisdiction over RPM would in fact
offend the “traditional notions of fair play and substantial justice” as articulated in /nt’] Shoe Co.,

326 U.S. at 316.
IV.
For the foregoing reasons, the Court GRANTS WITHOUT PREJUDICE RPM’s Motion

to Dismiss for Lack of Personal Jurisdiction.

A separate Order will ISSUE and the case will be CLOSED.

February 26, 2020

po
/s/
PETER J. MESSITTE

UNITED STATES DISTRICT JUDGE
